BY THE COURT.
One cause alleged for the divorce is extreme-cruelty. Sufficient of cruelty has been proven to ground a decree upon, but the whole has been forgiven, and the parties afterwards lived together. After condonation, parties are not allowed to look back to a previous offence, as a ground of divorce. That is this-case. The absence, if for a sufficient time to entitle a party to a divorce, was by her own procurement. She hired her husband to leave her, and furnished him the means to go away. His absence-will not, therefore, avail.
Divorce refused.